565 N.E.2d 751 (1991)
William BALLENGER and Jodi Ballenger, Appellants (Defendants below),
v.
STATE of Indiana, Appellee (Plaintiff below).
No. 18S04-9101-CR-41.
Supreme Court of Indiana.
January 22, 1991.
Thomas D. Margolis, Muncie, for appellants.
Linley E. Pearson, Atty. Gen., Gary Damon Secrest, Deputy Atty. Gen., Indianapolis, for appellee.
PER CURIAM.
Appellants William and Jodi Ballenger were each convicted on three counts of receiving stolen property. Ind. Code § 35-43-4-2(b) (West 1988). The Court of Appeals affirmed. Ballenger v. State (1990), 558 N.E.2d 915. We grant transfer and, with one exception, we summarily affirm their determination of each of the issues presented. Ind.Appellate Rule 11(B)(3).
Appellants contend that the trial court erred by ordering consecutive sentences without making any findings concerning aggravating circumstances. The record does in fact reveal that the trial court did not make any findings concerning either aggravating or mitigating factors. A trial court is required to make a specific and individualized statement of the reasons supporting deviation from the standard sentence. Frappier v. State (1983), Ind., 448 N.E.2d 1188. When the trial court has not done so, we remand with instructions to enter specific findings, if any, to support consecutive sentences or to impose concurrent sentences instead. See Robey v. State (1990), Ind., 555 N.E.2d 145.
We remand the cause for this purpose. The judgment of the trial court is otherwise affirmed.
SHEPARD, C.J., and DeBRULER, GIVAN, DICKSON and KRAHULIK, JJ., concur.